Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/9/2019, 5/1/2020, 5/14/2020, 5/26/2020, 7/9/2020, 7/15/2020, 7/21/2020, 8/18/2020, 4/15/2021, 5/6/2021, 5/20/2021, 6/12/2021, 6/24/2021, 7/1/2021, 7/9/2021, 7/14/2021, 7/20/2021, 8/10/2021, 8/13/2021, 8/19/2021, 11/1/2021, 12/14/2021, 2/1/2022, 2/10/2022, 2/15/2022, 3/17/2022 and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cross-section area increases from a lower end of the tank to an upper end of the tank” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a main wall extending upward from the base and having an inward inclination from a lower end provided on the base to an upper end" in lines 2-3.  However, this contradicts claim 1, which recites “wherein the wall defines a cross-sectional area, and the cross-section area increases from a lower end of the tank to an upper end of the tank”. It is unclear whether the wall increases from a lower end to an upper end of the tank or if the wall has an inward inclination from a lower end to an upper end of the tank.
Claims 3-6 are rejected as being dependent from a rejected base claim.
Claim 15 recites the limitation "the base forms a curved corner surrounding the base". The recitation is confusing, as it is unclear how the base surrounds itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (CN 108464253 A, as cited by Applicant in IDS mailed 5/1/2020).
For claim 1, Dong discloses a liquid dispenser (as shown in Fig. 1), comprising: a tank (Fig. 1: defined by walls at 2, 11) having an upper opening (at the top end of walls 2, 11) and a chamber defined by a wall (inner wall 2 and outer wall 11); a pump (Fig. 1: 31) provided in the chamber (within the perimeter of the wall 11); a pipe (32) to transfer liquid discharged from the pump (as shown in Fig. 1); a plate (Figs. 1-2: 33) provided above the tank and supplied with liquid from the pipe (through water outlet 37 of pipe 32); and a base (Figs. 1-2: 12) provided below the wall of the tank to support the wall (as shown in Fig. 1), wherein the wall defines a cross-sectional area, and the cross-section area increases from a lower end of the tank (lowermost vertical part of wall 2) to an upper end of the tank (uppermost vertical part of wall 2), and the lower end is provided on the base (as shown in Fig. 1: 12).
For claim 2, Dong discloses the liquid dispenser of claim 1, wherein the wall (Fig. 1: 2, 11) of the tank includes: a main wall (11) extending upward from the base (12) and having an inward inclination from a lower end provided on the base to an upper end (as shown in Fig. 1); and an upper wall (2) extending upward from the upper end of the main wall (upper end of wall 2 rests on the upper end of wall 11), wherein an upper end of the upper wall constitutes the upper end of the wall of the tank defining the upper opening (as shown in Fig. 1).
For claim 3, Dong discloses the liquid dispenser of claim 2, wherein the main wall (11) is made of transparent material (Figs. 2 and 5: at vertical transparent strip 9). 
For claim 4, Dong discloses the liquid dispenser of claim 3, further including a sterilizing light that emits UV light (Figs. 1-3: UV germicidal lamp 51) toward the main wall.
For claim 7, Dong discloses a liquid dispenser (as shown in Fig. 1), including: a tank (Fig. 1: defined by walls at 2, 11) having a wall (inner wall 2 and outer wall 11) defining a chamber in which liquid is stored; a pump (Fig. 1: 31) provided in the tank (within the perimeter of the wall 11) to pump liquid in the chamber; a plate (Figs. 1-2: 33) provided above the tank; a pipe (32) connecting the pump to the plate to transfer liquid discharged from the pump to an upper surface of the plate (as shown in Fig. 1); a UV light (Figs. 1-3: UV germicidal lamp 51) to emit UV light toward the wall; and a base (Figs. 1-2: 12) provided below the wall to support the tank (as shown in Fig. 1), wherein the wall is inclined inward from a bottom end (lowermost part of wall 11) to a top (uppermost part of wall 11).
For claim 8, Dong discloses the liquid dispenser of claim 7, wherein the wall (Fig. 1: 2, 11) includes a main wall (11) having a bottom end provided on the base (12) and an upper end from which an upper wall (2) extends (as shown in Fig. 1), and wherein an upper end of the upper wall includes an upper opening (as shown at the top of wall 2) that is exposed when the plate is lifted away from the upper wall.
For claim 9, Dong discloses the liquid dispenser of claim 8, wherein the main wall (11) is transparent (Figs. 2 and 5: at vertical transparent strip 9). 
For claim 10, Dong discloses the liquid dispenser of claim 8, wherein the UV light (Fig. 1: 51) is provided at a position that has a height at or below a midpoint height of the main wall (as shown in Fig. 1: below a midpoint height of the mail wall 11).
For claim 14, Dong discloses a liquid dispenser (as shown in Fig. 1), comprising: a tank (Fig. 1: defined by walls at 2, 11); a pump (Fig. 1: 31) to pump liquid stored in the tank; a pipe (32) through which liquid discharged from the pump flows (as shown in Fig. 1); a plate (Figs. 1-2: 33) provided above the tank and supplied with liquid from the pipe (through water outlet 37 of pipe 32); a base (Figs. 1-2: 12) provided below the tank to support the tank, the base having an edge that is convexly curved (as shown in Fig. 1); a base plate (Fig. 1: Figs. 1-2: 8) provided below the base (12) to close a lower opening of the base (Figs. 1-2 shows the base having an opening/cavity to allow positioning of weighing device 71, 72, where the base plate 8 covers the opening/cavity at the from below); and a support formed on a bottom surface of the base plate (8) to space the base plate apart from a surface on which the liquid dispenser is placed (as discussed in the translated disclosure “the rough surface is rubber material, which can increase the friction force with the bottom so as to avoid random movement and side turning.”).
For claim 15, Dong disclose the liquid dispenser of claim 14, wherein the edge of the base (12) forms a curved corner (as shown in Fig. 1 at numeral 12) surrounding the base and is curved inward from a top end of the base toward the base plate (71, 72).
For claim 17, Dong discloses the liquid dispenser of claim 14, wherein at least one electronic device (Figs. 1-2: weighing device 71, weighing tray 72) is provided in the base (12) above the base plate (8) and below the tank (2, 11).
For claim 18, Dong discloses the liquid dispenser of claim 14, wherein a bottom surface of the support (rough surface) is made of a material configured to grip the surface on which the liquid dispenser is placed (as discussed in the translated disclosure “the rough surface is rubber material, which can increase the friction force with the bottom so as to avoid random movement and side turning.”). 
For claim 19, Dong discloses a liquid dispenser (as shown in Fig. 1), comprising: a tank (Fig. 1: defined by walls at 2, 11); a pump (Fig. 1: 31) a pipe (32) coupled to the pump to transfer liquid discharged from the pump (as shown in Fig. 1); a plate (Figs. 1-2: 36) provided above the tank and having a hole (as shown in Figs. 1-2)  communicating with the pipe such that an upper surface of the plate is supplied with liquid from the pipe via the hole (through water outlet 37 of pipe 32 to cover 36); a base (Figs. 1-2: 12) provided below the tank to support the tank; a first filter (Fig. 1: 35) to filter water introduced into the pump; and a UV light (Figs. 1-3: UV germicidal lamp 51) provided below the first filter to emit ultraviolet rays toward a side of the tank, wherein the side of the tank (at 11) is inclined inward from a bottom end  to a top end (as shown in Fig. 1).
For claim 20, Dong discloses the liquid dispenser of claim 18, further including a bottom plate (Figs. 1-2: 8) made of metal provided under the UV light (as discussed in the translated disclosure “chassis 8 connected with the shell of the end face is a smooth sheet, the other surface is a rough surface, smooth surface is made of metal, does not leak water, and it is good for cleaning”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, as above.
For claim 5, Dong discloses the invention substantially as claimed, but fails to specifically show the main wall is inclined such that an angle between the main wall and a horizontal axis is between 70° and 80°. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main wall of Dong to include an inclination such that an angle between the main wall and a horizontal axis is between 70° and 80° for the advantage of stabilizing the dispenser on a surface to prevent the dispenser from tipping over, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
For claim 11, Dong discloses the invention substantially as claimed, but fails to specifically show an angle between an inner surface of the main wall and a horizontal axis is between 70° and 80°. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main wall of Dong to include an angle between an inner surface of the main wall and a horizontal axis is between 70° and 80° for the advantage of stabilizing the dispenser on a surface to prevent the dispenser from tipping over, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 For claim 16, Dong discloses the invention substantially as claimed, but fails to specifically show a radius of curvature of the edge of the base is 20 to 30 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispenser of Dong to include a radius of curvature of the edge of the base is 20 to 30 mm for the advantage of easily gripping the bottom of the tank, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Davies (U.S. Patent Application Publication No. 2010/0276508, as cited by Applicant in IDS mailed 12/14/2021).
For claim 21, Dong discloses the invention substantially as claimed, including the liquid dispenser further including a liquid guide ((Figs. 1-2: 33) provided below the plate to catch liquid falling off the plate (as shown in Figs. 1-2), wherein the plate and the liquid guide together close an upper opening (Fig. 1: 21) of the tank  (2, 11) when the liquid guide is inserted into the tank, but fails to specifically show the liquid dispenser further including an illumination assembly provided between the liquid guide and the plate to support the plate above the liquid guide. However, Davies teaches a liquid dispenser (as discussed in the abstract), comprising: an illumination assembly (Fig. 6A: LED ring 114) provided between the liquid guide and the plate to support the plate above the liquid guide (as discussed in [0028] where the LED ring can be positioned at any location along the shaft 104 which delivers water to a nozzle at a top end). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid dispenser of Dong to include an illumination assembly as taught by Davies for the advantage of providing an exciting and colorful lighting effect.   

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643